ACREE, CHIEF JUDGE,
CONCURRING:
I concur with the majority.
However, I take this opportunity to note that, although the appellant’s brief makes numerous citations to the video record, the appellant’s counsel has engaged in the not-uncommon practice of creating an appendix from counsel’s file and citing that appendix in the body of the brief. Such practice does not satisfy the requirements of CR 76.12(4)(c)(iv) and (v).
Parties to an appeal must give assurance to all reviewing courts that statements of fact (whether of events giving rise to the cause of action or of the procedural history of the case) are supported by the record created by the parties and the trial court. This requirement can only be satisfied by citation to the certified record; that means citation to page numbers in the paper record that were placed there by the circuit court clerk during certification, or to time references to a video created during recording (which appellants appear to have done), or to exhibits or depositions that have been filed with the trial court and marked for identification by the clerk.
*422This procedural deficiency has not had a detrimental effect on appellant in this case. However, counsel for appellant should abandon this procedure in future appearances before this court and fully comply with CR 76.12.